Citation Nr: 0025876	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disease (other than pulmonary tuberculosis).

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967 and from February 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) which denied service connection for a chronic lung 
disorder (including pulmonary tuberculosis).

The Board remanded the case to the RO in March 1998 for 
further development.  After completion of the requested 
development to the extent possible, the RO returned the case 
to the Board for further appellate review.

The veteran also appealed an RO decision denying service 
connection for a heart murmur.  The RO issued a statement of 
the case addressing this matter but, as the veteran has 
failed to submit a timely substantive appeal, the claim of 
service connection for a heart murmur is not in appellate 
status.  See 38 C.F.R. §§ 20.200, 20.302(c) (1999).

An RO decision in September 1996 granted the veteran's claim 
for a total (100 percent) compensation rating based on 
individual unemployability, effective from November 29, 1995.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking a chronic 
lung disease (other than pulmonary tuberculosis) with the 
veteran's period of active service.

2.  The Board denied service connection for pulmonary 
tuberculosis in August 1995.

3.  Evidence associated with the claims file subsequent to 
the Board's August 1995 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic lung disease (other than pulmonary tuberculosis) is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The Board's August 1995 decision denying service 
connection for pulmonary tuberculosis is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1999).

3.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
pulmonary tuberculosis has been submitted.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he incurred one or more current 
chronic lung disorders, including pulmonary tuberculosis, in 
service.  He attributes his lung disorders to prolonged 
exposure to cold and a gas chamber while on active duty.  The 
veteran further asserts that he often sought and received in-
service treatment for a lung disorder.



Service connection claim

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection also is warranted for a 
disorder diagnosed after separation provided evidence 
establishes in-service incurrence.  38 C.F.R. § 3.303(d) 
(1999).  Service connection is warranted only when evidence 
supports the claim or is in relative equipoise but not when a 
fair preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold issue, however, is whether the claim for 
service connection is well grounded -- that is, plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim need not be conclusive but there must be 
supporting evidence suggesting more than a purely speculative 
basis for granting entitlement to a requested benefit.  Dixon 
v. Derwinski, 3 Vet. App. 261, 262-263 (1992).  Without a 
well-grounded claim VA has neither the duty nor the authority 
to assist a veteran to develop pertinent facts, Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997) cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. 
App. 477, 486 (1999), and the appeal must fail for lack of 
Board jurisdiction, Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim for service connection requires 
evidence of a current disorder, in-service incurrence or 
aggravation of the disorder, and a causal nexus between the 
disorder and active service.  Epps v. Gober, 126 F.3d at 
1467-1468.  Medical evidence is required to establish a 
current disorder and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may establish service 
incurrence or aggravation.  Id. at 1468.  A statutory 
presumption may establish the nexus element.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  A veteran also may 
establish a well-grounded claim for service connection under 
a chronicity analysis where evidence, regardless of its date, 
shows that a current chronic disorder manifested in service 
or during an applicable presumption period.  38 C.F.R. 
§ 3.303(b) (1999).  This evidence must be medical unless the 
nature of the claimed disorder is such that lay observation 
is sufficient.  If a chronicity analysis is inapplicable a 
claim still may be well grounded provided that evidence shows 
a current disorder to be causally linked to service or an 
applicable presumption period by continuity of 
symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Service medical records (SMRs) disclose that the veteran 
sought and received medical treatment for upper and lower 
respiratory discomfort during service.  In February 1983 and 
February 1984 the veteran reported a history of coughing up 
blood (hemoptysis), chronic or frequent colds, sinusitis and 
chest pain.  During service the veteran underwent multiple 
diagnostic studies, including pulmonary function tests, 
bronchoscopies, tuberculosis skin tests, cultures for acid 
fast bacilli and chest X-rays, and six months of treatment 
with antituberculosis medications.  SMRs confirm sinus 
congestion during the veteran's tour of duty in Germany, a 
diagnosis for sinusitis (service connection is currently in 
effect for sinusitis), chronic hemoptysis of undetermined 
origin, and for presumed or questionable "atypical 
tuberculosis."  There is no SMR diagnosis for tuberculosis 
other than those which are tentative, provisional and 
unconfirmed.  A report of a February 1985 examination report 
discloses that the veteran's lungs and chest were clinically 
normal at the time of his separation from service.

The VA physician who examined the veteran in June 1985 found 
no lung abnormality and contemporaneous X-rays also were 
normal.  Diagnoses included "[q]uestionable history of TB."  
Treatment records from December 1990 disclose that a private 
physician reviewed VA X-rays in November 1990 showing "a 
small lesion, probably old scar tissue."  The report of a 
February 1991 VA examination discloses that although the 
veteran's lungs were clear to percussion and auscultation, 
contemporaneous X-rays disclosed that a 1 cm lung nodule, 
thought to represent a possible granuloma first detected in 
November 1990, remained unchanged.  A January 1992 X-ray 
disclosed no lung nodules or other lung abnormalities and no 
active disease in the chest.  A report of a March 1996 VA 
general medical examination includes no diagnosed lung 
disorder and notes that the veteran's lungs were clear.  A 
report of a contemporaneous VA hematologic examination 
included a diagnosis for "spitting" blood of indeterminate 
cause.  Following the veteran's complaint of a chronic cough, 
VA X-rays in May 1994 disclosed no active chest disease.  
None of these records includes medical evidence linking a 
lung disorder or symptomatology to the veteran's service.

Medical evidence of a postservice pulmonary disorder first 
came to light in mid-1995, about 10 years after the veteran's 
separation from service.  A report of VA pulmonary function 
tests (PFTs) in June 1995 discloses evidence of small airways 
disease and includes a history of dyspnea or shortness of 
breath.  The VA physician who examined the veteran in January 
1999 found PFT evidence of minimal obstructive pulmonary 
disease, minimal neuromuscular disease, possibly resulting 
from the veteran's inadequate effort, a positive TB test (see 
discussion below pertaining to the veteran's application to 
reopen a claim for service connection for tuberculosis) and 
X-ray evidence of mildly hyperexpanded lungs and a calcified 
granuloma of the left upper lobe.  The physician noted his 
concurrence with a previous examiner who had described the 
veteran's account of hemoptysis as "bizarre" and opined 
that the bleeding was "not truly hemoptysis" because it 
originated in the veteran's nose and sinus areas and not in 
his lungs.  The physician did not causally link a current 
lung disorder or symptomatology to the veteran's period of 
active service.  Indeed, the physician concluded that there 
was no evidence of current active chest disease.

Notwithstanding the veteran's numerous written statements 
insisting upon an in-service source of a current lung 
disorder, the above documentation fails to provide necessary 
medical evidence of a causal relationship between a current 
lung disorder (other than pulmonary tuberculosis) and the 
veteran's service.  Because the veteran has no medical 
training and expertise, his own statements of opinion, 
standing alone, cannot constitute competent evidence of the 
required nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions).  Accordingly, the veteran's claim 
for service connection for current lung disorder (other than 
pulmonary tuberculosis) is not well grounded and, having 
failed to meet the initial burden of submitting evidence of a 
well-grounded claim, the claim must be denied.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him to develop 
facts pertinent to his claim.  See Epps, 126 F.3d at 1468.  
As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997).  That notwithstanding, the Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to well ground his claim, and an explanation as to why his 
current attempt fails.

New and material evidence claim

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for pulmonary tuberculosis.  However, the Board previously 
had considered this claim and denied entitlement to the 
benefit sought in an August 1995 decision.  The denial was 
based upon the Board's finding no medical evidence of current 
tuberculosis related to the veteran's service.  The Board 
decision was final.  See 38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If, as in this case, the RO failed to 
reopen the claim and the Board holds that evidence has been 
submitted sufficient to reopen the veteran's claim, the Board 
must remand the reopened claim to the RO to address the 
question of whether the claim is well grounded.  Winters v. 
Gober, 219 F. 3d 1375, 1379 (Fed. Cir. 2000).  On this latter 
point, the Board notes that it should not decide a case on a 
ground not relied on by the RO in the matter under review.  
Id.

The evidence of record at the time of the Board's August 1995 
decision included the following:  the veteran's service 
medical records; reports of VA examinations in June 1985, 
August 1989, February and August 1991, and January 1992; 
private treatment records from December 1990, and; the 
veteran's July and December 1991 written statements.  In the 
1995 decision, the Board acknowledged that tuberculosis was 
suspected during service, but the Board further found that 
the medical evidence on file at that time, including X-ray 
reports and results of laboratory tests, did not show a 
diagnosis for tuberculosis during or after service.

Among the evidence associated with the claims file after the 
Board's August 1995 decision is a January 1999 VA examination 
report which notes that the veteran tested positive for 
tuberculosis in November 1998.  This report is new and 
material because it is neither cumulative nor redundant of 
previously submitted materials and because it purports to 
provide a necessary element of the veteran's claim -- 
heretofore missing evidence of a diagnosis of tuberculosis.  
While it is not clear that the positive skin test, by itself, 
is diagnostic of tuberculosis, and the examiner's comments 
are somewhat conflicting as to whether the diagnostic 
criteria for tuberculosis have in fact been met, and the 
evidence in question does not alter the fact that 
tuberculosis, if present, was first shown many years after 
service and has not been causally linked to service, the 
positive skin test is relevant evidence not previously of 
record that lends some support to the claim that the veteran 
has the disability in question.  With the submission of this 
new and material evidence the veteran's claim is thus 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Accordingly, as the RO failed to reopen the claim, the Board 
must remand the reopened claim of service connection for 
tuberculosis to the RO for a determination of whether the 
reopened claim is well-grounded.  Winters v. Gober, supra.     



ORDER

Service connection for a chronic lung disease (other than 
pulmonary tuberculosis) is denied.

New and material evidence having been submitted, the 
veteran's claim of service connection for tuberculosis is 
reopened; the appeal is granted to this extent only.


                                                          
REMAND

In view of the Board's decision finding that new and material 
evidence has been submitted to reopen the veteran's claim, 
the issue of service connection for tuberculosis must be 
REMANDED to the RO for a determination of whether the 
reopened claim is well-grounded under 38 U.S.C.A. § 5107(a).  
Winters v. Gober, supra.  If the RO finds that the claim is 
well grounded, it should then proceed with an adjudication on 
the merits.  If the benefit sought is not granted, the 
veteran and his representative should be furnished a 
supplemental statement of the case.  Thereafter, the veteran 
and his representative should be afforded a reasonable period 
for a response before the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the claim of service connection for tuberculosis, either 
favorable or unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 9 -


- 9 -


